DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/2022 has been entered.
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Applicant’s representative does not address the following from the prior Office Action:
all of the claim 1 objections (partially maintained);
claim 27 objection; 
rejection of claim 27 under 35 U.S.C. 112(a), first paragraph rejection as failing to meet the written description requirement
rejections of claims 9-11 and 27 under 35 U.S.C. 112(b), second paragraph, as being indefinite 
rejection of claims 1 and 27 under 35 U.S.C. 112(b), second paragraph, as being indefinite with respect to the antecedent basis issue reproduced below:

    PNG
    media_image1.png
    322
    630
    media_image1.png
    Greyscale

	The feature of “subsequent to said charging” is not clear as there are two charging steps recited in the claim as highlighted above, wherein it is not clear which of the two is being referenced in line 12 of “wherein, subsequent to said charging,” or whether this is meant to be subsequent to both charging steps.  
The issue identified above is compounded at claim 27 which recites the same feature of “subsequent to said charging” and is rejected for the same reason.

Each of these is maintained as neither a correction has been filed to address the issues nor an argument presented to traverse the objection/rejection.

Claim Analysis

3.	This section was previously provided and is repeated here for convenience.  An applicant is entitled to be his or her own lexicographer and may rebut the presumption that claim terms are to be given their ordinary and customary meaning by clearly setting forth a definition of the term that is different from its ordinary and customary meaning(s).  See In re Paulsen, 30 F.3d 1475, 1480, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994).  Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim. Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999); MPEP 2111.01, Section IV.  Applicant has provided their own definitions to the following phrases:  

    PNG
    media_image2.png
    370
    635
    media_image2.png
    Greyscale
      

    PNG
    media_image3.png
    212
    655
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    330
    632
    media_image4.png
    Greyscale

Accordingly, these explicit definitions will control the interpretations of these phrases, respectively, as the phrase is used in the claim.
Claim Objections
4.	The objections to claim 1 and 27 are maintained; claims 1 and 27 are objected to for improper punctuate on and grammar:
Claim 1:   the comma after “wherein” (line 12) should be removed
Claim 27:  oxygen and fluorine are not proper nouns and should not be capitalized. 
Claim 27 is additionally objected to as it includes an improper claim modifier (claim 27 is not “new” but “previously presented”).
	Appropriate correction is required.  The Examiner will format the claims as suggested in the subsequent rejections.

Examiner Proposed Claim
5.	The following Examiner proposed claim 1 would overcome the above objection to claim 1 and some subsequent rejections under 35 U.S.C. 112(a)/first paragraph and 35 U.S.C. 112(b)/second paragraph; however, the emphasized portion below in the claim still requires correction/clarification and the dependent claims still require corrections.  

Examiner Proposed Claim 1.  A method of producing a lithium ion battery, the method comprising the steps of:
assembling a cell including an interior volume comprising an anode, a cathode, and a nonwoven separator having a pore size larger than 10 nm and having randomly oriented fibers comprising enmeshed microfibers and nanofibers; 
 “filling the interior volume of said cell with a LiPF6”
connecting the anode and the cathode to a charging device;
charging said cell at a C-rate less than or equal to C/10 until said the cell reaches a termination voltage; and
charging said cell at a constant voltage of at least 3.4 volts for greater than 6 hours;
whereinsaid charging [correction still required], said battery exhibits a solid electrolyte interface (SEI) layer on the separator thereof, and wherein said SEI layer comprises regions which can be observed by energy dispersive x-ray spectroscopy (EDS) to have phosphorous levels of greater than 1.5%.

Claim Rejections - 35 USC § 112
6.	The rejections of claim 1, and thus dependent claims 2, 4-10, 11, 14-15, 19-20, and 27, and claim 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is maintained and updated in view of the amendments provided.  
Claim 1, and thus dependent claims 2, 4-10, 11, 14-15, 19-20, and 27, and claim 27
are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the requirements of:
1) the nonwoven separator has a specific pore size larger than 10 nm (P8-10, 55); 
2) a lithium ion battery electrolyte including LiPF6 (P61, 72); 
3) which charging step [or both?] is being referenced by claim 1, line 14 “wherein subsequent to said charging, said battery…” exhibits the features claimed; and
which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
	Applicants clarifying comments provided in the response filed 8/11/2022 with respect to the fact that it is believed that current application achieves the SEI layer on the separator with the phosphorous levels as claimed are reproduced below:
The explanation has been provided within the specification that it is 
believed that current application, rather than pore size, when performed with a nonwoven  
battery separator, accords the improved SEI measurements on both the anode and the 
separator. 

The issue is that this appears to only hold true for nonwoven separators having a pore size that is larger than 10 nm based on P8-10 and P55 of the specification as filed:

    PNG
    media_image5.png
    566
    708
    media_image5.png
    Greyscale

Accordingly, it appears that when separators have a pore size that is 10 nm (or less), the separator acts a regular for the SEI layer formation process, wherein nonwoven separators having a pore size that is larger than 10 nm is critical to obtaining the SEI layer on the separator thereof as claimed (P62).
	Furthermore, as taught in the disclosure, SEI layers are made from decayed electrolyte and so will contain the lithium salt used in their manufacture, thereby containing high levels of fluorine and phosphorous (P63).  The only lithium salt taught in the instant disclosure is LiPF6 which is considered critical to obtaining the phosphorous levels as claimed but not included within the claims.  LiPF6 is not one in the same as “a lithium phosphate” as amended (further details with respect to this issue are found in the 35 U.S.C. 112(a)/first paragraph rejection as the feature of “a lithium phosphate” fails the written description requirement).
Lastly, it is not clear whether just one of the recited charging steps is required or both to achieve the features presented.  It is not clear to the Examiner from the instant application whether claim 1, line 14 should read:  “wherein subsequent to both charging steps” or if “said charging” is meant to only reference one of the charging steps [and which one?].  This issue was previously highlighted with respect the rejection of the language under 35 U.S.C. 112(b)/second paragraph and not addressed.   Applicant should specifically point out where support is being drawn for the amendments that correct this issue by citation to the specification by paragraph number(s) as it is not clear to the Examiner that the disclosure teaches which of the two steps (or both) is required to achieve the features obtained.  See MPEP 2163, section 3(b); MPEP § 714.02; and MPEP § 2163.06:  
With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) 

"Applicant should ... specifically point out the support for any amendments made to the disclosure."

	With respect to claim 27, the same enablement issue is also present in terms of issue 3 above [i.e., which charging step [or both?] is being referenced by lines 1-2 of “subsequent to said charging, said battery…”] that achieves the features presented in claim 27.  Of note is claim 27 is also not supported (rejection under 35 U.S.C. 112(a)/first paragraph maintained from the prior Office Action that is not addressed by Applicant; the rejection being repeated below).
	Appropriate correction is required.  
	
7.	The rejection of claim 27 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained as no correction has been filed. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1, and thus dependent claims 2, 4-10, 11, 14-15, 19-20, and 27, are also rejected under this heading in view of the amendments made.
A)	Claim 1 recites, “filling the interior volume of said cell with at least one lithium ion battery electrolyte including a lithium phosphate…”  There are multiple issues with the language presented:
1) The written description does not describe that the interior volume is filled with more than one lithium ion battery electrolyte (encompassed by “at least one lithium battery electrolyte”).  Page 19 of the specification describes that the cells are filled with an electrolyte that comprises a mixture of organic solvents as well as a salt of a lithium and a counterion, wherein there is no disclosure that multiple electrolytes are utilized.
2) Lithium phosphate is not taught or described in the instant disclosure.  Lithium phosphate is Li3PO-4.  As recited in the claim, “a lithium phosphate” as understood by one having ordinary skill in the art might also read on lithium phosphates as a genus of materials encompassing Li3PO4, lithium iron phosphate (Li3FePO4), LiPO3, etc.  The ordinary and plain meaning of the term “phosphate” is defined as an anion, salt, functional group or ester derived from phosphoric acid, wherein phosphate is represented by PO43- (as evidenced by Wikipedia entry for “phosphate”).  Applicant utilizes phosphate in this manner in the description (P14, 33-37, 44, 70) describing lithium iron phosphate (LFP) or Li3FePO4.  Either way (as a species or genus), “a lithium phosphate” in the context of an battery electrolyte material is not presented in the written description.  
At best, the disclosure teaches the single species of LiPF6 which is lithium hexafluorophosphate (P61, 72), a material that does not lend itself to teaching the genus of “a lithium phosphate” which has a distinctive meaning than LiPF6.  As evidenced by Liao et al., (US 2022/0320586) lithium phosphate examples are LiPO3, Li3PO4 whereas LiPF6 is classified separately as a lithium fluoride.  A person having ordinary skill in the art would not term LiPF6 simply as “lithium phosphate” (note that a search of all patent databses (US, foreign, EPO, JPO, etc.) with LiPF6 adjacent to “lithium phosphate” produced only two hits, wherein these two hits further demonstrate the Examiner’s position:  Van Dyke et al. (US 2022/0288005) recites a list of compounds including the following:   “lithium hexafluorophosphate (LiPF6), lithium phosphate (Li.sub.3PO.sub.4)” (P76), and Tsuji et al. (US 6,162,562) recites “LiPF6 (lithium phosphate hexafluoride)” (P70) (see PE2E search entry).  Accordingly, LiPF6 is never termed simply “a lithium phosphate” as presented in the claims as evidenced by a search of all patent databases searchable by the Examiner.
Arguendo, even if LiPF6 could be construed to read on “a lithium phosphate” (not conceded), OR the claim was amended to require, “a lithium ion battery electrolyte including a compound containing lithium (Li) and phosphorus (P),” the singular species of LiPF6 does not provide support for the broad genus presented of “a lithium phosphate” or any other genus.
The Examiner Proposed Claim 1 above corrects this issue:“filling the interior volume of said cell with a LiPF6”
It is noted that “a lithium ion battery electrolyte including LiPF6” would encompass all that is provided in the disclosure (i.e., the electrolyte could include multiple solvents, salts, additives, other features, etc.) given the open-ended claim language.
B)	Claim 27 as previously presented recites, ““wherein said separator exhibits, subsequent to charging, a SEI measurement in atomic peaks under a scanning electron microscope of at most 70 carbon, at least 8 oxygen, and at least 5 fluorine” (claim 27).  The feature fails to meet the written description given:  
1)  it is not the separator but the SEI layer that exhibits the atomic peaks shown in Table 12 and taught at P96; 
2) it is not an “SEI measurement” but a measurement by way of EDX/EDS (energy dispersive X-ray spectroscopy) under a scanning electron microscope (P96); and 
3) the separator is not taught as having the atomic peaks claimed, rather it is the solid electrolyte interface layer with the atomic peaks presented (Table 12; P96).  
	Appropriate correction is required. 


8.	The rejection of claim 1, and thus dependent claims 2, 4-10, 11, 14-15, 19-20, and 27, claims 9-11, and claim 27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are maintained and updated in view of the amendments made.
A) 	Claims 1 and 27 recite the features of:
“…wherein subsequent to said charging, said battery exhibits a solid electrolyte interface (SEI) on the separator thereof, and
wherein said SEI layer comprises regions which can be observed by energy dispersive x-ray spectroscopy (EDS) to have phosphorous levels of greater than 1.5% (claim 1); and

“wherein said separator exhibits, subsequent to charging, a SEI measurement in atomic peaks under a scanning electron microscope of at most 70 carbon, at least 8 oxygen, and at least 5 fluorine” (claim 27).

As noted in MPEP 2173.05(g), Examiners should consider three factors when examining claims that contain functional language to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim, (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained, and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The above quoted features do not define well-defined boundaries as there is not a clear cut indication of the scope of the subject matter covered by the claim, the functional claim language only states a result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.  
	For example, it is not clear from the claim terms what is explicitly required in terms of structure, composition, and/or further method steps to achieve the results obtained.  Accordingly, the quoted language is considered to render the claims indefinite given the quoted language does not define well-defined boundaries as there is not a clear cut indication of the scope of the subject matter covered by the claim, the language only states a result obtained, and one or ordinary skill in the art would not know from the claim terms what structure(s) is/are encompassed by the claim.  
	As further detailed above within the enablement rejection, the necessary structure required that achieves the results is discussed, wherein once the first-third issues outlined in the enablement rejection are addressed/corrected, this rejection would be withdrawn. Furthermore, with respect to amending the claims such that claims define the necessary structure encompassed by the claim (i.e., knowing from the claim terms what structure(s) is/are encompassed by the claim),  it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988, F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, see MPEP §  2111.01:  Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).
B)	Claim 1 recites the following with highlighting added: 

    PNG
    media_image1.png
    322
    630
    media_image1.png
    Greyscale

	The feature of “subsequent to said charging” is not clear as there are two charging steps recited in the claim as highlighted above, wherein it is not clear which of the two is being referenced in line 12 of “wherein, subsequent to said charging,” or whether this is meant to be subsequent to both charging steps.  
The issue identified above is compounded at claim 27 which recites the same feature of “subsequent to said charging” and is rejected for the same reason.
C)	Claims 9-11 are indefinite because they recite ranges for the C-rate that are larger and outside the scope of the claimed C-rate range of claim 1 (C/10 of claim 1 is a smaller value than C/4, C/6, C/8 of claims 9-11). A dependent claim range cannot allow for values larger than the range required of the independent claim. 
An example of this is if the C-rate is 100, then C/10 is [100/10= 10] such that in the example, the range claimed is “less than or equal to 10.” Claim 9 then defines said C-rate is less than or equal to C/4 or in the example, “less than or equal to 25 given 100/4 = 25.   Claim 1 cannot recite the C-rate is “less than or equal to 10” followed by “less than or equal to 25.”  This would allow a C-rate of 15 to not read on claim 1, but somehow read on dependent claim 9.
This issue has been present in the claim set and rejected under 35 U.S.C. 112(b)/second paragraph (in the construct of the amendment of “charging said cell at a C-rate less than or equal to C/10” as presently amended) and not addressed since the Office Action mailed 1/15/2020.  
D)	Claim 27 recites the feature of “a SEI measurement in atomic peaks” which is not clear given atomic peaks are measured by way of EDS/EDX under SEM (P96).  
	Appropriate correction is required.  

Response to Arguments
9.	Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.  Applicant argues that the amendments provided render moot the objections as well as the 112 rejections with the following specific arguments:
	1) Applicant respectfully submits that the amendments above render moot the 
Office's claim objections as well as the 112 rejections. Reconsideration and withdrawal 
of all such rejection bases are thus respectfully requested. 
In particular, the inclusion of the nonwoven structure provides sufficient 
enablement, particularly in concert with the specification as clearly disclosed (Examiner emphasis), for the ordinarily skilled artisan to fully understand the metes and bounds of the claimed method. Furthermore, the inclusion of the necessary lithium electrolytes also allows for full enablement of the claimed method, particularly in view of the teachings of the 
specification as thoroughly disclosed. A such, Applicant respectfully submits that the 
claims meet all 112 requirements as currently written, particularly when read in light of 
the specification. The explanation has been provided within the specification that it is 
believed that current application, rather than pore size, when performed with a nonwoven  
battery separator, accords the improved SEI measurements on both the anode and the 
separator.
Claim 27 denotes such a broadly defined result, certainly but in view of the 
disclosure pertaining to the electrolyte as well as the nonwoven separator (as specifically 
disclosed and claimed) provides such a beneficial property for improvements in battery 
life and longevity of charged cycles. In Applicant's view, the Office is attempting to 
unfairly limit the scope of his claimed method through an enablement issue that, when 
the specification is fully considered, does not exist. The claims have thus been clarified to meet such an enablement consideration. Reconsideration and withdrawal thereof the 
previous rejection basis are thus earnestly solicited. 

	Response:  The enablement and indefinite rejections have each been updated in view of the amendments made and the comments above.  Applicant is directed to these updated rejections which outlines the missing structure sufficient for enablement and definiteness under 35 U.S.C. 112(a)/first paragraph and 112(b)/second paragraph, respectively.  
Furthermore, with respect to the Examiner-emphasized portions above, Applicant is directed to the following case law analysis.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988, F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  See also In re Zletz, 893 F. 2d, 319, 13 USPQ 1320 (Fed. Cir. 1989), an excerpt from which follows with Examiner emphasis that is pertinent to the instant scenario:
Background
The Board affirmed the examiner's rejection of the claims, on somewhat different reasoning. The Board held that Zletz was estopped from relying on his 1951 and 1952 patent applications and early experimental work to antedate the effective dates of the cited references and the date of invention awarded to the lost count, based on the Board's interpretation of claims 13 and 14 as of identical scope to the lost count. The Board held that claims 13 and 14 are "interpreted as being directed to normally solid linear high homopolymers of propylene which have a crystalline polypropylene content", despite the broader words of these claims. On this claim interpretation, the Board held that claims 13 and 14 define the same subject matter as the lost count of the interference, and not a different, generic invention, and thus that Zletz is collaterally estopped from obtaining these claims by simply antedating the references and the lost count by the mechanism provided in Rule 131. This appeal followed.
Claim Interpretation
[1] The Board erred in its interpretation of claims 13 and 14, the error apparently flowing from the Board's choice of an inapplicable legal premise. The Board applied the mode of claim interpretation that is used by courts in litigation, when interpreting the claims of issued patents in connection with determinations of infringement or validity. See, e.g., Tandon Corp. v. United States Int'l Trade Comm'n, 831 F.2d 1017, 1021, 4 USPQ2d 1283, 1286 (Fed.Cir.1987) (meaning of claims of issued patent interpreted in light of specification, prosecution history, prior art, and other claims). This is not the mode of claim interpretation that is applicable during prosecution of a pending application before the PTO.
During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow. See In re Prater, 415 F.2d 1393, 1404-05, 56 CCPA 1381, 162 USPQ 541, 550-51 (1969) (before the application is granted there is no reason to read into the claim the limitations of the specification). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. Burlington Industries, Inc. v. Quigg, 822 F.2d 1581, 1583, 3 USPQ2d 1436, 1438 (Fed.Cir.1987); In re Yamamoto, 740 F.2d 1569, 1571, 222 USPQ 934, 936 (Fed.Cir.1984). The issued claims [*322] are the measure of the protected right. United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 232, 63 S.Ct. 165, 167, 87 L.Ed. 232, 55 USPQ 381, 383-84 (1942) (citing General Electric Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, 58 S.Ct. 899, 901-02, 82 L.Ed. 1402, 37 USPQ 466, 468-69 (1938)). An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Thus the inquiry during examination is patentability of the invention as "the applicant regards" it;3 and if the claims do not "particularly point out and distinctly claim", in the words of section 112 , that which examination shows the applicant is entitled to claim as his invention, the appropriate PTO action is to reject the claims for that reason. Burlington Industries, 822 F.2d at 1583-84, 3 USPQ2d at 1438; In re Cormany, 476 F.2d 998, 999-1001, 177 USPQ 450, 451-52 (CCPA 1973); Prater, 415 F.2d at 1404, 162 USPQ at 550 (claim that reads on subject matter beyond the applicant's invention fails to comply with 35 U.S.C. § 112).
It was incorrect for the Board to read unwritten limitations into claims 13 and 14, limitations contrary to the plain words of the claims, and contrary to the interpretation that the inventor himself placed on the claims. Claim 13, according to Zletz, does not require that the polymer consist essentially of recurring propylene units or that the crystalline content be substantial; and claim 14 requires neither crystalline content nor, according to Zletz, that the polypropylene be a homopolymer. The Board erred in holding that claims 13 and 14 must be read to include all the limitations of the lost count.
Furthermore, see MPEP § 2111.01:  Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).
2) The Office has again retained the 103 obviousness rejection basis of the pending 
claims over Amiruddin in view of Morin. As the Office noted such a rejection being dependent upon the enablement concerns answered to above, Applicant respectfully 
submits that this rejection basis is, as before, improper. Neither reference provides any 
basis for the SEI layer limitations, for instance. Amiruddin provides nothing as it 
concerns such phosphorus levels generated by any separator (particularly a CELGARD type as is required/disclosed within Amiruddin). The Morin reference is silent as to any 
such SEI improvements, as well. Such specific measurements are nonexistent within either reference, particularly in relation to the charging requirements in relation to the 
specific type of nonwoven separator. Morin relates to a broad teaching of a nonwoven 
type separator, but the capability thereof to generate the same measurements for 
phosphorus levels, let alone maximum carbon, minimum oxygen, and minimum fluorine 
 levels, is not present, nor fairly suggested. As such, Applicant respectfully submits that 
the present claims are not obvious in view of either reference, whether individually 
viewed or in combination. 
As such, Applicant, again, avers that the Office has merely utilized improper 
hindsight reconstruction of Applicant's own teachings to combine such references and 
thus to meet the present claim limitations. Thus, reconsideration and withdrawal thereof 
this of such an obviousness-based rejection are thus respectfully requested. 

	Response:  The prior Office Action does not retain the 103 obviousness rejection (see pages 18-19 of the prior Office Action and the reasons for withdrawal of the rejection under 35 U.S.C. 103).  Accordingly, this argument is rendered moot, and the reason there is not a prior art rejection remains the same:  when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art (MPEP  § 2173.06).

Conclusion
10.	The prior art previously made of record and not relied upon is considered pertinent to applicant's disclosure:
Brown et al. (2015/0332805) teaches the assembly lithium ion batteries using non-aqueous electrolyte solutions (P78), a carbonaceous anode (P51), and wherein:

    PNG
    media_image6.png
    244
    674
    media_image6.png
    Greyscale

	Martin et al. (US 2015/0364793) teaches:

    PNG
    media_image7.png
    370
    354
    media_image7.png
    Greyscale

Scott et al. (2009/0274849) teaches a formation process in which a battery is charged to a voltage of 2.8 volts at a rate of C/10, and then holding the battery at the 2.8 volt level for four hours (P55).  
Mao et al. (US 2009/0017194) teaches lithium batteries in which the cells were charged at a C/3 rate until the cell voltage reached 4.2 volts, and then this voltage was held at 4.2 volts for one hour or until the current dropped to below 0.03 mA (P65).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729